Name: Commission Implementing Regulation (EU) 2016/1739 of 29 September 2016 amending for the 254th time Council Regulation (EC) No 881/2002 imposing certain specific restrictive measures directed against certain persons and entities associated with the ISIL (Da'esh) and Al-Qaida organisations
 Type: Implementing Regulation
 Subject Matter: international affairs;  civil law;  politics and public safety
 Date Published: nan

 30.9.2016 EN Official Journal of the European Union L 264/17 COMMISSION IMPLEMENTING REGULATION (EU) 2016/1739 of 29 September 2016 amending for the 254th time Council Regulation (EC) No 881/2002 imposing certain specific restrictive measures directed against certain persons and entities associated with the ISIL (Da'esh) and Al-Qaida organisations THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 881/2002 of 27 May 2002 imposing certain specific restrictive measures directed against certain persons and entities associated with the ISIL (Da'esh) and Al-Qaida organisations (1), and in particular Article 7(1)(a) and Article 7a(5) thereof, Whereas: (1) Annex I to Regulation (EC) No 881/2002 lists the persons, groups and entities covered by the freezing of funds and economic resources under that Regulation. (2) On 24 September 2016, the Sanctions Committee of the United Nations Security Council (UNSC) decided to remove two natural persons from its list of persons, groups and entities to whom the freezing of funds and economic resources should apply. Annex I to Regulation (EC) No 881/2002 should therefore be updated accordingly, HAS ADOPTED THIS REGULATION: Article 1 Annex I to Regulation (EC) No 881/2002 is amended in accordance with the Annex to this Regulation. Article 2 This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 29 September 2016. For the Commission, On behalf of the President, Acting Head of the Service for Foreign Policy Instruments (1) OJ L 139 29.5.2002, p. 9. ANNEX In Annex I to Regulation (EC) No 881/2002, the following entries under the heading Natural persons are deleted: Muhammad Abdallah Hasan Abu-Al-Khayr (alias (a) Mohammed Abdullah Hassan Abdul-Khair, (b) Muhammad Abdallah Hasan Abu-al-Khayr, (c) Muhammad Bin-'Abdullah Bin-Hamd'Abu-al-Khayr, (d) Abdallah al-Halabi, (e) 'Abdallah al-Halabi al-Madani, (f) Abdallah al-Makki, (g) Abdallah el-Halabi, (h) Abdullah al-Halabi, (i) Abu'Abdallah al-Halabi', (j) Abu Abdallah al-Madani, (k) Muhannad al-Jaddawi). Address: Yemen. Date of birth: (a) 19.6.1975, (b) 18.6.1975. Place of birth: Madinah al-Munawwarah, Saudi Arabia. Nationality: Saudi Arabian. National Identification No: 1006010555. Passport No: A741097 (Saudi Arabian passport issued on 14 November 1995 and expired on 19 September 2000). Other information: Appears on a 2009 list of 85 persons wanted by the government of Saudi Arabia. Date of designation referred to in Article 2a(4)(b): 24.8.2010. Hassan Muhammad Abu Bakr Qayed (alias (a) Hasan Muhammad Abu Bakr Qa'id, (b) Al-Husain Muhammad Abu Bakr Qayid, (c) Muhammad Hassan Qayed, (d) Mohammad Hassan Abu Bakar, (e) Hasan Qa'id, (f) Muhammad Hasan al-Libi, (g) Abu Yahya al-Libi, (h) Abu Yahya, (i) Sheikh Yahya, (j) Abu Yahya Yunis al Sahrawi, (k) Abu Yunus Rashid, (l) al-Rashid, (m) Abu al-Widdan, (n) Younes Al-Sahrawi, (o) Younes Al-Sahraoui). Address: Wadi 'Ataba, Libya (previous location in 2004). Date of birth: (a) 1963, (b) 1969. Place of birth: Marzaq, Libyan Arab Jamahiriya. Nationality: Libyan. Passport No: 681819/88 (Libyan passport). National identification No: 5617/87 (Libyan national identification). Other information: (a) Senior Al-Qaida leader who, as of late 2010, was responsible for the supervision of other senior Al-Qaida officials; (b) As of 2010, Al-Qaida commander in Pakistan and provider of financial assistance to Al-Qaida fighters in Afghanistan, (c) Has also been a top Al-Qaida strategist and field commander in Afghanistan, and instructor at Al-Qaida training camp; (d) Mother's name is Al-Zahra Amr Al-Khouri (a.k.a. al Zahra''Umar). Date of designation referred to in Article 2a(4)(b): 15.9.2011.